Exhibit Execution Version REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of September 21,2009, among Prospect Capital Corporation, a Maryland corporation (the "Corporation"), and the persons identified on the signature page hereof (referred to collectively herein as the "Purchasers" and each individually as a "Purchaser"). R E C I T A L S: WHEREAS, this Agreement is made pursuant to the Stock Purchase Agreement (the "Stock Purchase Agreement"), dated as of September 21, 2009, by and among the Corporation and certain Purchasers of Shares; and WHEREAS, in connection with the consummation of the transactions contemplated by the Stock Purchase Agreement, the parties desire to enter into this Agreement in order to grant certain registration rights to the Purchasers as set forth below. NOW, THEREFORE, in consideration of the foregoing premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1. GENERAL 1.1Definitions.As used in this Agreement, the following terms shall have the following respective meanings: "Affiliate" of any particular Person means any other Person controlling, controlled by or under common control with such particular Person or entity. "Closing Date" means the date on which the closing of the transactions contemplated by the Stock Purchase Agreement occurs. "Common Stock" means shares of common stock, $0.001 par value per share, of the Corporation. "Exchange Act" means the Securities Exchange Act of 1934, as amended, or similar federal statute, and the rules and regulations of the Commission thereunder, all as the same shall be in effect at the time. "Form N-2" means such form under the Securities Act as in effect on the date hereof or any successor or similar registration form under the Securities Act subsequently adopted by the SEC to be used by all closed-end management investment companies, except small business investment companies licensed as such by the United States Small Business Administration, for filing: (1) an initial registration statement under
